 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          VINCENT FREDRICS BANDA,                         CASE NO. C18-1841JLR

11                                Petitioner,               ORDER ADOPTING REPORT
                   v.                                       AND RECOMMENDATION
12
            KEVIN MCALEENAN, 1 et al.,
13
                                  Respondents.
14

15                                    I.        INTRODUCTION

16          This matter comes before the court on the report and recommendation of United

17   States Magistrate Judge Mary Alice Theiler (R&R (Dkt. # 14)), and Respondents’

18   objections thereto (Objections (Dkt. # 15)). Having carefully reviewed the foregoing,

19   //

20          1
               Pursuant to Federal Rule of Civil Procedure 25(d), the court DIRECTS the Clerk of
     court to substitute Kevin McAleenan for Kirstjen Nielsen. See Fed. R. Civ. P. 25(d) (“An action
21
     does not abate when a public officer who is a party in an official capacity . . . resigns, or
     otherwise ceases to hold office while the action is pending. The officer’s successor is
22   automatically substituted as a party. . . . The court may order substitution at any time.”).


     ORDER - 1
 1   along with Petitioner Vincent Fredrics Banda’s response (Resp. (Dkt. # 16), all other

 2   relevant documents, and the governing law, the court ADOPTS the Report and

 3   Recommendation (Dkt. # 14), GRANTS Petitioner’s habeas corpus petition (Dkt. # 1),

 4   DENIES Respondents’ motion to dismiss (Dkt. # 6), and ORDERS Respondents, within

 5   30 days of the filing date of this order, to provide Petitioner with an individualized bond

 6   hearing that complies with the requirements set forth in Singh v. Holder, 638 F.3d 1196

 7   (9th Cir. 2011).

 8                              II.     STANDARD OF REVIEW

 9          A district court has jurisdiction to review a Magistrate Judge’s report and

10   recommendation on dispositive matters. See Fed. R. Civ. P. 72(b). “The district judge

11   must determine de novo any part of the magistrate judge’s disposition that has been

12   properly objected to.” Id. “A judge of the court may accept, reject, or modify, in whole

13   or in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C.

14   § 636(b)(1). The court reviews de novo those portions of the report and recommendation

15   to which specific written objection is made. United States v. Reyna-Tapia, 328 F.3d

16   1114, 1121 (9th Cir. 2003) (en banc). “The statute makes it clear that the district judge

17   must review the magistrate judge’s findings and recommendations de novo if objection is

18   made, but not otherwise.” Id.

19                                     III.    DISCUSSION

20          Pursuant to 8 U.S.C. § 1225(b)(1), Respondents have detained Petitioner, an

21   asylum seeker from Malawi, in immigration detention at the Northwest Detention Center

22   for more than 18 months. (See R&R at 2-3.) Section 1225(b)(1) permits Respondents to


     ORDER - 2
 1   detain, among others, noncitizens who were initially determined to be inadmissible due to

 2   fraud, misrepresentation, or a lack of valid documentation, but who have not yet been

 3   removed pending a decision on an asylum application. See 8 U.S.C. § 1225(b)(1).

 4          Respondents have not provided Petitioner with a hearing where they must justify

 5   his continued detention. (See R&R at 7.) In her report and recommendation to this court,

 6   Magistrate Judge Theiler concluded that such continued detention without the

 7   opportunity for an individualized hearing before a neutral decision-maker where

 8   Respondents bear the burden of justifying Petitioner’s continued detention violates the

 9   Fifth Amendment to the United States Constitution. (See id at 10-23.) Respondents

10   timely filed objections to Magistrate Judge Theiler’s report and recommendation. (See

11   generally Objections.) The court now considers Respondents’ objections and in doing so

12   reviews Magistrate Judge Theiler’s report and recommendation de novo.

13   A.     Petitioner’s Due Process Right to a Bond Hearing

14          In their first objection, Respondents assert that “[b]oth the Supreme Court and the

15   Ninth Circuit have recognized that Section 235(b) [8 U.S.C. § 1225(b)] is constitutional

16   as applied to . . . aliens seeking admission to the United States.” (Objections at 3 (citing

17   Jennings v. Rodriguez, --- U.S. ---, 138 S. Ct. 830, 842 (2018)).) However, as Magistrate

18   Judge Theiler explained, that argument fails. In Jennings, the case upon which

19   Respondents rely, the Supreme Court only addressed an issue of statutory interpretation

20   and expressly avoided constitutional questions. 138 S. Ct. at 851. The Supreme Court

21   concluded that the text of 8 U.S.C. § 1225 was clear, rendering unnecessary the Ninth

22   Circuit’s resort to the canon of constitutional avoidance to construe the statute. See id.


     ORDER - 3
 1   Magistrate Judge Theiler correctly concluded that, “[r]ather than considering the parties’

 2   constitutional due process arguments, the [Supreme] Court remanded to the Ninth Circuit

 3   for further proceedings” (R&R at 14 (citing Jennings, 138 S. Ct. at 851-52)), which in

 4   turn “remanded to the district court to determine ‘the minimum requirements of due

 5   process’ for noncitizens detained under each statute” (id. at 14 (quoting Rodriguez v.

 6   Marin, 909 F.3d 252, 255 (9th Cir. 2018))).

 7          Further, Magistrate Judge Theiler also correctly found that “unreasonably

 8   prolonged detention under § 1225(b) without a bond hearing violates due process.”

 9   (R&R at 16.) Since the Supreme Court’s decision in Jennings, the Ninth Circuit has

10   expressed “grave doubts that any statute that allows for arbitrary prolonged detention

11   without any process is constitutional or that those who founded our democracy precisely

12   to protect against the government’s arbitrary deprivation of liberty would have thought

13   so.” Rodriguez v. Marin, 909 F.3d 252, 256 (9th Cir. 2018); see also Denmore v. Kim,

14   538 U.S. 510, 532 (2003) (Kennedy, J., concurring) (“[S]ince the Due Process Clause

15   prohibits arbitrary deprivations of liberty, a lawful permanent resident alien . . . could be

16   entitled to an individualized determination as to his risk of flight and dangerousness if the

17   continued detention became unreasonable or unjustified.”). As Magistrate Judge Theiler

18   points out, numerous federal district courts have provided bond hearings to arriving

19   noncitizens in prolonged detention in the wake of Jennings. (R&R at 15-16 (citing

20   cases).) These cases, taken together, confirm Magistrate Judge Theiler’s recommended

21   ruling that “unreasonably prolonged detention under § 1225(b) without a bond hearing

22   violates due process.” (Id. at 17.)


     ORDER - 4
 1   B.     The Test for Determining Whether Petitioner’s Detention Violates Due
            Process
 2
            Next, Respondents object to the test Magistrate Judge Theiler employed to
 3
     determine whether Petitioner’s detention violates due process. (Objections at 6-7.)
 4
     Magistrate Judge Theiler employed a case-specific analysis that considers the following
 5
     factors: “(1) the total length of detention to date; (2) the likely duration of future
 6
     detention; (3) the conditions of detention; (4) delays in the removal proceedings caused
 7
     by the detainee; (5) delays in the removal proceedings cause by the government; and (6)
 8
     the likelihood that the removal proceedings will result in a final order of removal.”
 9
     (R&R at 16 (quoting Jamal A. v. Whitaker, 358 F. Supp. 3d 853, 858-59 (D. Minn.
10
     2019)).) Respondents argue that the court should have employed the three-part test
11
     articulated in Matthews v. Eldridge, 424 U.S. 319 (1976). (Objections at 6.) The
12
     Matthews test requires considering (1) the private interest affected, (2) the government’s
13
     interest, and (3) the value added by additional or substitute procedural safeguards in the
14
     situation before the court. Matthews, 424 U.S. at 334.
15
            Magistrate Judge Theiler considered applying the three-factor test outline in
16
     Matthews, but correctly declined to do so. (See R&R at 18-19.) Courts apply the
17
     Matthews test to resolve the question of “whether the administrative procedures provided
18
     . . . are constitutionally sufficient.” 424 U.S. at 334. Thus, the Matthews test balances
19
     the benefits or burdens of “additional or substitute procedural safeguards.” Id. at 335. It
20
     does not resolve the more fundamental issue of whether any procedure—such as a bond
21
     hearing—must be provided. Therefore, Magistrate Judge Theiler correctly determined
22


     ORDER - 5
 1   that the Matthews test is not “particularly probative of whether prolonged mandatory

 2   detention has become unreasonable in a particular case.” (R&R at 19.)

 3   C.     Respondents’ Standard of Proof

 4          Finally, Respondents object to Magistrate Judge Theiler’s recommended ruling

 5   that Respondents “must provide clear and convincing evidence to justify [Petitioner’s]

 6   continued detention.” (See R&R at 23; see also Objections at 7.) Respondents attempt to

 7   distinguish prior holdings of the Ninth Circuit and this court by pointing out that those

 8   cases involved individuals detained under different detention statutes, namely 8 U.S.C.

 9   §§ 1226(a) and 1231(a)(6), but they fail to explain why those differences matter. (See

10   Objections at 7 (citing Singh, 638 F.3d at 1208, and Calderon-Rodriguez v. Wilcox, --- F.

11   Supp. 3d ----, 2019 WL 486409 (W.D. Wash. Feb. 7, 2019)).)

12          In Singh, the Ninth Circuit clarified that “the government should be held to a clear

13   and convincing evidence standard of proof” in a bond hearing for a detainee under 8

14   U.S.C. § 1226(a), which permits detention of a noncitizen while removal proceedings are

15   pending. 638 F.3d at 1203. Yet, the Ninth Circuit’s analysis did not turn on the fine

16   distinctions between the various removal detention statutes. Indeed, the Court stated that

17   “‘the government ma[de] too much of this distinction’ because ‘[r]egardless of the stage

18   of the proceedings, the same important interest is at stake—freedom from prolonged

19   detention.’” Id. at 1205 (quoting Diouf v. Napolitano, 634 F.3d 1081, 1087 (9th Cir.

20   2011)) (alterations in Singh). The court reaches the same determination here, and,

21   accordingly, concludes that Magistrate Judge Theiler recommended the correct burden of

22   proof and evidentiary standard for Petitioner’s bond hearing.


     ORDER - 6
 1                                    IV.   CONCLUSION

 2         For the foregoing reasons, the court hereby ORDERS as follows:

 3         (1) The court ADOPTS the report and recommendation (Dkt. # 14) in its entirety;

 4         (2) The court DENIES Respondents’ motion to dismiss (Dkt. # 6);

 5         (3) The court GRANTS Petitioner’s habeas corpus petition (Dkt. # 1);

 6         (4) Within 30 days of the filing date of this order, the court ORDERS

 7   Respondents to provide Petitioner with a bond hearing that complies with the procedural

 8   requirements set forth in Singh v. Holder, 638 F.3d 1196 (9th Cir. 2011); and

 9         (5) The court DIRECTS the Clerk to send copies of this Order to the parties and to

10   Magistrate Judge Theiler.

11         Dated this 12th day of June, 2019.

12

13                                                   A
                                                     JAMES L. ROBART
14
                                                     United States District Judge
15

16

17

18

19

20

21

22


     ORDER - 7
